DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-4, 6-16, and 18-24 are pending.

Allowable Subject Matter
Claims 1-4, 6-16, and 18-24 are allowed.
The following is an examiner’s statement of reasons for allowance:  Prior art of record do not teach or suggest individually or in combination: comparing the setting value with a default setting value; if the setting value is within a specific margin of error from the default setting value, maintaining the default setting value for the attribute; if the setting value is out of from the specific margin of error from the default setting value, outputting a message for inquiring a setting value change; receiving a response to the message; adjusting the default setting value to the setting value based on the response to the message indicating the setting value change; and providing a service related to the application based on the determined adjusted default setting value, wherein the default setting value includes at least one of a pre-set value or a previous setting value, and 2DOCKET No. SAMS06-19223 APPLICATION NO. 16/724,091 PATENTwherein the response to the message includes an approval of the setting value change or a rejection of the setting value change..


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERI L. HARRINGTON whose telephone number is (571)270-0468. The examiner can normally be reached Generally, M-F, 7:30a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/CHERI L HARRINGTON/Examiner, Art Unit 2187                                                                                                                                                                                                        December 1, 2021

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187